318 S.W.3d 313 (2010)
In the Interest of: S.M.J. and B.C.J.
Nos. ED 93902, ED 93903.
Missouri Court of Appeals, Eastern District, Division Five.
August 24, 2010.
E. Rex Bradley, Louisiana, MO, for appellant.
Nicole D. Volkert, Paris, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
A.C.J. (Mother) appeals the Judgment and Order of the juvenile court terminating her parental rights to her minor children, S.M.J, and B.C.J. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the juvenile court's decision finding statutory grounds for termination by clear, cogent, and convincing evidence is supported by substantial evidence; and that the juvenile court did not abuse its discretion in finding termination to be in the best interest of the children. Section 211.447.6 RSMo Supp. 2010; In re P.L.O., 131 S.W.3d 782, 788-89 (Mo. banc 2004); In re S.R.J., 250 S.W.3d 402, 406 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2010).